Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION 
 

1. Claims 1, 4-5, 8-9, 12-13, 16-21, 24-25, 28-29, 32, 41-48 are presented for the examination. Claims 2-3, 6-7, 10-11, 14-15, 22-23, 26-27, 30-31, 33-40 are canceled. 
                              Continued Examination Under 37 CFR 1.114   	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/28/2021 has been entered. 

                                      Claim Rejections - 35 USC § 101 

     35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s)  receiving, by the CAPIF core function entity, a registration request from an API management function entity, wherein the registration request includes: security information for CAPIF core function to validate the registration request, and a list of one or more API provider domain functions, which require registration on the CAPIF core function entity; validating, by the CAPIF core function entity, the registration request; generating, by the CAPIF core function entity, at least one identity for at least one API provider domain function registered successfully in the list of one or more API provider domain functions; and transmitting, by the CAPIF core function entity, a registration response to the API management function entity, wherein the registration response includes a list of the at least one identity for the at least one API provider domain function, wherein the registration response further includes at least one of: [[when]]in response to a successful registration,  security information to be used by an API provider domain function in subsequent CAPIF API invocations, or 2DOCKET No.: SAMS06-19207 APPLICATION NO.: 16/792,624 PATENTin response to a failed registration, reason information related to a registration result specific to an individual API provider domain function.
The limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the method is performed by one or more computing devices”, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, validating, by the CAPIF core function entity, the registration request , under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by 
“Mental Processes” grouping of abstract ideas. See, “2019 Revised Patent Subject Matter Eligibility

Guidance” (2019 PEG), 84 Fed. Reg. 50 (January, 7, 2019); See also, “October 2019 Update: Subject Matter Eligibility ”, available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf, and Appendix 1 available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_appl.pdf (specifically see Example 45 on page 18 and Example 46 on page 30). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element, namely that “the method is performed by one or more computing devices”. The one or more computing devices is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
3.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration 


                                                  Abstract Objected

4. The abstract of the disclosure is objected to because the abstract exceed more than 150 words in length. Correction is required. SeeMPEP § 608.01(b).

                                         Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 4-5, 8-9, 12-13, 16-21, 24-25, 28-29, 32, 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin(US 20160350261 Al) in view of ITO(US 20210144550 A1).   
 
As to claim 1, Tsirkim teaches receiving, by the CAPEP core function entity, a
registration request from an API management function entity (OS kernel 102 may expose

system resources and services of OS kernel 102. In an embodiment, RDMA core 136 exposes a
registration API, and application 106 [an APE management function entity]invokes the
registration API via registration request 150[registration request] to register a memory region
for RDMA, para[0039], wherein the registration request includes: security information for
CAPIP core function to validate the registration request( application 106 may specify that
RDMA hardware has write, write-only, read, read-only, and/or execute permissions for the
memory region. RDMA core 136 may check the permissions of the memory region to ensure that
the requested permissions for the memory region is supported by them, para[0039], In 10-20);
transmitting, by the CAPE core function entity, a registration response to the APE
management function entity, wherein the registration response includes configuration
information for at least one API provider function registered successfully( After a successful
memory registration is completed[registered successfully] , RDMA core 136 may return a
memory handler 152[registration response] associated with memory buffer 112 to application
106. In some examples, every registered memory handler has two keys, one for local access and
one for remote access. Those keys will be used when specifying those memory buffers in work
requests, para[0043], In 1-15) .
Tsirkin does not teach framework and list of one or more API provider domain functions, which require registration on the CAPIF core function entity; validating, by the CAPIF core function entity, the registration request; generating, by the CAPIF core function entity, at least one identity for at least one API provider domain function registered successfully in the list of one or more API provider domain functions; and transmitting, by the CAPIF core function entity, a registration response to the API management function entity, wherein the registration response The CAPIF core function verify the registration request from the API invoker based on the information from the request, when the verify successfully, send response with identifier of API in order to  invoke the API in the lifetime according to the verified security information as described above   ).
It would has been obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention was made to modify the teaching of Tsirkin with ITO to include the above features because this  provides Currently 3GPP SA3 has an ongoing work item (WI) to define the security aspect of CAPIF.  
As to claim 4, Edwards  teaches  the CAPIF core function entity is associated with a public land mobile network (PLMN), and wherein the one or more API provider domain functions include at least one of API exposing function (AEF), API publishing function (APF), or API management function (AMF) (para[0069], In 1-15).
As to claim 5, it is rejected for the same reason as to claim 1 above. In additional, Tsirkin
teaches registration update request( and application 106 invokes the registration API via
registration request 150 to register a memory region for RDMA. As part of registration request
150, application 106 may also specify whether RDMA hardware has read or write access to the
memory region. Accordingly, application 106 will know whether RDMA hardware may modify
the memory region or always read from the memory region. These permissions to access the
memory region are saved in RDMA NIC 111, para[0039], In 8-15).
As to claims 5, 8, 9, 12, 13, 16, 17-21, 24-25, 28-29, 32, they are rejected for the

As to claim 41, ITO teaches  in case that the one or more API provider domain functions in the list are registered successfully, the registration response includes security information to be used by an API provider domain function in subsequent CAPIF API invocations, wherein, in case that the one or more API provider domain functions in the list fail to register, the registration response includes reason information related to a registration result specific to an individual API provider domain function, and wherein, in case that the at least one API provider domain function is registered successfully and at least another API provider domain function fails to register, the registration response includes: in response to a successful registration, security information to be used by an API provider domain function in subsequent CAPIF API invocations, or 17DOCKET No.: SAMS06-19207 APPLICATION NO.: 16/792,624 PATENT in response to a failed registration, reason information related to a registration result specific to an individual API provider domain function( The CAPIF core function 21 sends an event unsubscription response indicating successful or failure operation accordingly, para[0230]/ The CAPIF core function 21 provides a service API update response message to the API publishing function 23 along with the CAPIF ID and the updated Service API ID(s) (type/name/ID) and triggers notifications to subscribed API invokers.  para [0154] to para [0155]/ Fi.5/6/ the obtain service API authorization response message also contains the validity period of invocation/access token, [0174]). 
As to claims 42-48, they are rejected for the same reason as to claim 41 above.  
Response to the argument: 

6.	Applicant amendment filed on 07/28/2021 has been considered but they are not persuasive: 


Applicant argued in substance that: 

 
7.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), the amendment shows the change from “and” to “or”   in response to a failed registration, reason information related to a registration result specific to an individual API provider domain function which required to obtain new consideration and searching.
 . 

                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194